NO. 12-02-00345-CR


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS



TERRY DOWNS,§
	APPEAL FROM THE 145TH
APPELLANT

V.§
	JUDICIAL DISTRICT COURT OF

THE STATE OF TEXAS,
APPELLEE§
	NACOGDOCHES COUNTY, TEXAS




MEMORANDUM OPINION
PER CURIAM	Terry Downs ("Appellant") appeals his conviction for  delivery of marijuana, for which he
was sentenced to confinement for twelve months.  Appellant's counsel filed a brief in compliance
with Anders v. California, 386 U.S. 738, 87 S. Ct. 1396,18 L. Ed. 2d 493 (1967) and Gainous v.
State, 436 S.W.2d 137 (Tex. Crim. App. 1969).  We affirm. 

Background
	Appellant was charged by indictment with delivery of marijuana. (1)  Appellant pleaded not
guilty and the matter proceeded to jury trial.  Ultimately, the jury found Appellant guilty as charged
and assessed his punishment at confinement for twelve months.  The trial court entered judgment
on November 13, 2002 and this appeal followed.

Analysis Pursuant to Anders v. California
	Appellant's counsel filed a brief in compliance with Anders v. California, 386 U.S. 738, 87
S. Ct. 1396,18 L. Ed. 2d 493 (1967) and Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969),
stating that he has diligently reviewed the appellate record and is of the opinion that the record
reflects no reversible error and that there is no error upon which an appeal can be predicated.  He
further relates that he is well acquainted with the facts in this case.  In compliance with Anders,
Gainous, and High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978), Appellant's brief presents a
chronological summation of the procedural history of the case, and further states that Appellant's
counsel is unable to raise any arguable issues for appeal. (2)  We have likewise reviewed the record for
reversible error and have found none.
	As required by Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App. 1991), Appellant's
counsel has moved for leave to withdraw.  We carried the motion for consideration with the merits
of the appeal.  Having done so and having found no reversible error, Appellant's counsel's motion
for leave to withdraw is hereby granted and the trial court's judgment is affirmed.
Opinion delivered May 30, 2003.
Panel consisted of Worthen, C.J. and Griffith, J.
















(DO NOT PUBLISH)

1.  See Tex. Health & Safety Code Ann. § 481.120(a), (b)(3) (Vernon Supp. 2003).
2.  Counsel for Appellant certified in his motion to withdraw that he provided Appellant with a copy of the
brief and that Appellant was given time to file his own brief in this cause.  The time for filing such a brief has
expired and we have received no pro se brief.